               Case 3:20-cr-05270-RJB Document 133 Filed 07/21/21 Page 1 of 19




 1                                                       THE HONORABLE ROBERT J. BRYAN
 2
 3
 4
                               UNITED STATES DISTRICT COURT
 5
                              WESTERN DISTRICT OF WASHINGTON
 6                                      AT TACOMA

 7
     UNITED STATES OF AMERICA,                          ) No. CR20-5270RJB
 8                                                      )
                      Plaintiff,                        )
 9                                                      ) DEFENDANT’S TRIAL BRIEF
                 v.                                     )
10                                                      )
     RICHARD MARSCHALL,                                 )
11                                                      )
                      Defendant.                        )
12                                                      )

13            Defendant Richard Marschall, through Assistant Federal Public Defenders

14   Mohammad Ali Hamoudi and Gregory Geist, respectfully submits this Trial Brief.

15      I.       Introduction

16            The local rules state that “[e]ach party shall serve and file a trial brief discussing

17   matters of substantive law involved in the trial and important or unusual evidentiary

18   matters at least ten days prior to the trial date.” CrR 23.1. Mr. Marschall has endeavored

19   to identify all issues relevant but to the extent the issues change, he reserves the right to

20   bring new issues to the Court’s attention.

21      II.      The Government’s Case-in-Chief and Related Evidentiary Issues

22               A. Mr. Marschall’s Prior Convictions and the Thurston County Order

23            The government intends to admit in its case-in-chief evidence from Mr.

24   Marschall’s past. Dkt. 125, p. 1-2. In particular, the government intends to admit the

25   fact that Mr. Marschall was convicted in 2011 and 2017 along with the conduct that

26   underlies those convictions including statements he made on or about 2011 and 2017.

                                                                    FEDERAL PUBLIC DEFENDER
       DEFENDANT’S TRIAL BRIEF                                           1331 Broadway, Suite 400
       (United States v. Marschall, CR20-5270RJB) - 1                          Tacoma, WA 98402
                                                                                   (253) 593-6710
              Case 3:20-cr-05270-RJB Document 133 Filed 07/21/21 Page 2 of 19




 1   Id, p. 1-2. In addition, the government intends to admit evidence that an order from
 2   2018 permanently enjoined the Defendant from practicing naturopathic medicine and
 3   representing himself to be a naturopath—including by using the titles “‘Doctor’, ‘ND’,
 4   ‘naturopath’”, or any similar title. Id., p. 2.
 5                       a. Mr. Marschall Requests that the Court Bifurcate the Prior
 6                          Convictions from the Government’s Case-In-Chief
            The government intends to admit evidence of Mr. Marschall’s prior convictions
 7
     to establish that “…the defendant committed the offense after a previous conviction of
 8
     him under Title 21, Section 333(a)(2) had become final.” Dkt. 124, p. 42 (Government
 9
     Proposed Final Instruction 18); see id., p. 52 (Government Proposed Final Instruction
10
     28); see also id., p. 7 (Preliminary Instruction 3). First, Mr. Marschall disputes that this
11
     is an element of the charged offense and has proposed an instruction requiring that the
12
     government prove, beyond a reasonable doubt, an intent to defraud and mislead.
13
     Assuming the Court disagrees with Mr. Marschall’s proposal, he moves to bifurcate this
14
     element.
15
            If the joinder of offenses in the indictment appears to prejudice a defendant, the
16
     court has the discretion to order separate trials of the counts or provide any other relief
17
     that justice requires. Fed. R. Crim. P. 14(a). The Ninth Circuit and no other circuit has
18
     directly addressed joinder issues in a case similar to Mr. Marschall’s case. The Ninth
19
     Circuit has recognized that there is a significant risk of prejudice to a criminal
20
     defendant when a “Felon in Possession of a Firearm” charge is tried together with
21
     another felony charge. United States v. Nguyen, 88 F.3d 812, 815-816 (9th Cir. 1996)
22
     (“[T]he practice of consolidating ‘Felon in Possession charges’ without properly
23
     safeguarding the defendant from the prejudicial effect of introducing evidence of the
24
     prior felony with other unrelated felony charges is not looked upon with favor by this
25
     Circuit . . .”). The prejudicial effects discussed in Nguyen are applicable to Mr.
26

                                                                  FEDERAL PUBLIC DEFENDER
       DEFENDANT’S TRIAL BRIEF                                         1331 Broadway, Suite 400
       (United States v. Marschall, CR20-5270RJB) - 2                        Tacoma, WA 98402
                                                                                 (253) 593-6710
              Case 3:20-cr-05270-RJB Document 133 Filed 07/21/21 Page 3 of 19




 1   Marschall’s case – “i.e. convict the defendant because he is a ‘bad guy’ or convict
 2   because ‘he committed a crime before and probably did this one too.’” Id. Mr.
 3   Marschall requests that the Court bifurcate the government’s proposed fourth element
 4   of the charged offense from their case-in-chief under Rule 14 and for the reasons set out
 5   in Nguyen.
 6                       b. Mr. Marschall Requests that the Court Exclude or Redact
 7                          Some Evidence from the Thurston County Superior Court
                            Permanent Injunction
 8
            The government’s trial brief does not explain the relevance of the Thurston
 9
     County Superior Court permanent injunction but the government’s proposed jury
10
     instruction appears to do so. Dkt. 125, p. 2; Dkt. 124, p. 46 (Government Proposed
11
     Instruction 22). It appears that the government seeks to admit the Thurston County
12
     Superior Court order “[b]ecause the labeling of the Dynamic Duo products was false or
13
     misleading in some particular [sic], in that it suggested that the defendant was a
14
     naturopathic doctor by listing him as ‘Rick Marschall N.D.’” Id. Mr. Marschall has
15
     attached a copy of the permanent injunction for the Court’s review. Defense Exhibit A-
16
     28. Here, contrary to other positions taken by the government, it appears that the
17
     government wants the jury instructed with a mens rea when it is asking the jury to make
18
     a finding that “the labeling…was false or misleading…”
19
            That observation aside, the injunction filed on April 20, 2018 contains a
20
     procedural history that is the subject of Mr. Marschall’s motion to bifurcate and Mr.
21
     Marschall moves to exclude or redact that history. Infra., p. 3. Mr. Marschall does not
22
     object to the order itself being admitted in the government’s case-in-chief.
23
            On July 19, 2021, Mr. Marschall learned that the government intends to admit
24
     the permanent injunction through a lawyer by the name of Mr. William Kellington. Dkt.
25
     126, p. 2. Mr. Marschall will call the lawyer from the state who signed the permanent
26

                                                                 FEDERAL PUBLIC DEFENDER
       DEFENDANT’S TRIAL BRIEF                                        1331 Broadway, Suite 400
       (United States v. Marschall, CR20-5270RJB) - 3                       Tacoma, WA 98402
                                                                                (253) 593-6710
              Case 3:20-cr-05270-RJB Document 133 Filed 07/21/21 Page 4 of 19




 1   injunction, Mr. Luke A. Eaton, to rebut testimony given by Mr. Kellington and to
 2   provide testimony in support of Mr. Marschall’s entrapment by estoppel defense.
 3   Exhibit 5, (Eaton Interview).
 4              B. Evidentiary Issues as to Statements Allegedly Made by Mr. and Ms.
 5                 Marschall on Facebook
            The government intends to admit, in its case-in-chief, statements allegedly made
 6
     by Mr. Marschall on Facebook. Dkt. 125, p. 2-3. The government intends to also admit,
 7
     in its case-in-chief, statements allegedly made by Ms. Marschall. Id.
 8
            To admit this evidence, the government must meet its burden for authentication
 9
     regarding the Facebook evidence, which requires that the government provide sufficient
10
     evidence to “establish a connection between the proffered evidence and [Mr.
11
     Marschall]” and to permit “a reasonable juror [to] find in favor of authenticity.” United
12
     States v. Tank, 200 F.3d 627, 630 (9th Cir. 2000) (internal quotation marks omitted);
13
     See Fed. R. Evid. 901(a). Assuming the government is able to meet this burden, the
14
     government has to then establish that the statements are relevant. Fed. R. Evid. 402.
15
     The test for relevance is not whether a particular fact is relevant to anybody in any
16
     context: it is whether the evidence “has any tendency to make a fact more or less
17
     probable than it would be without the evidence” and “the fact is of consequence in
18
     determining the action.” Fed. R. Evid. 401. The “action” are the allegations in the
19
     indictment. Dkt. 38. No such showing is made in the government’s trial brief.
20
            Assuming such a showing is made as to the alleged Facebook postings, because
21
     the statements are hearsay, Fed. R. Evid. 801(c), the government must establish that an
22
     exception to the hearsay rule applies before they are admitted.
23
            One exception that the government indicates applies is that these statements are
24
     not hearsay. Dkt. 125, p. 10 (“Such statements by a defendant are not hearsay when
25
26

                                                                 FEDERAL PUBLIC DEFENDER
       DEFENDANT’S TRIAL BRIEF                                        1331 Broadway, Suite 400
       (United States v. Marschall, CR20-5270RJB) - 4                       Tacoma, WA 98402
                                                                                (253) 593-6710
              Case 3:20-cr-05270-RJB Document 133 Filed 07/21/21 Page 5 of 19




 1   offered by the government against the speaker. Fed. R. Evid. 801(d)(2).”) But the
 2   government must first establish to the Court who made the statements on Facebook.
 3          Even if the government is able to establish who made the statements, statements
 4   attributed to Ms. Marschall constitute double hearsay. If the government is seeking to
 5   admit testimony through a witness (other than Ms. Marschall) regarding what Ms.
 6   Marschall represented on Facebook, and Ms. Marschall is representing on Facebook
 7   what Mr. Marschall told her, the proposed testimony would contain double hearsay.
 8   Under Fed. R. Evid. 805, hearsay within hearsay is admissible “if each part of the
 9   combined statements conforms with an exception to the hearsay rule provided in these
10   rules.” Id.
11          Ms. Marschall’s statements are inadmissible under Fed. R. Evid. 801(d)(2)(D).
12          That provision makes admissible “a statement by the party’s agent or servant
13   concerning a matter within the scope of the agency or employment, made during the
14   existence of the relationship.” Id. This rule requires the Court to “undertake a fact-based
15   inquiry applying common law principles of agency.” NLRB v. Friendly Cab Co., Inc.,
16   512 F.3d 1090, 1096 (9th Cir.2008). In applying the principles, the Court looks to the
17   totality of the circumstances, but the “essential ingredient ... is the extent of control
18   exercised by the employer.” Friendly Cab, 512 F.3d at 1096 (internal quotation marks
19   and citation omitted). The government cannot meet its burden under this rule because
20   Ms. Marschall is not Mr. Marschall’s employee and they are not in an agency
21   relationship. Ms. Marschall happens to be Mr. Marschall’s spouse and that partnership
22   does not create an agency or employment relationship under Fed. R. Evid. 801(d)(2).
23          Ms. Marschall’s statements are inadmissible under Fed. R. Evid. 801(d)(2)(E)
24   against Mr. Marschall for several reasons. Dkt. 125, p. 16. The government states that
25   Ms. Marschall is “an unindicted co-conspirator.” Id. Mr. Marschall is not charged with
26

                                                                   FEDERAL PUBLIC DEFENDER
       DEFENDANT’S TRIAL BRIEF                                          1331 Broadway, Suite 400
       (United States v. Marschall, CR20-5270RJB) - 5                         Tacoma, WA 98402
                                                                                  (253) 593-6710
                Case 3:20-cr-05270-RJB Document 133 Filed 07/21/21 Page 6 of 19




 1   conspiracy to introduce a misbranded drug into interstate commerce. Compare Dkt. 38
 2   (Indictment) with Exhibit 4 (Caronia Indictment). 1
 3            Indictments cannot be broadened by amendment, either literally or
 4   constructively, except by the grand jury. A constructive amendment occurs when the
 5   court or the government alters the charge in the indictment after the grand jury has
 6   issued it. United States v. Adamson, 291 F.3d 606, 614 (9th Cir. 2002). A variance
 7   occurs when the trial evidence “enabled the jury to base a finding of guilt on a fact
 8   other than the element stated in the indictment.” United States v. Bhagat, 436 F.3d
 9   1140, 1147 (9th Cir. 2006). Here, allowing the government to proceed against Mr.
10   Marschall on a theory that he conspired with his wife to introduce misbranded drugs
11   into interstate commerce will constructively amend the indictment and will result in an
12   impermissible variance from the charges alleged in the indictment. Mr. Marschall
13   lodges a Fifth Amendment objection on both these grounds.
14            Assuming the Court overrules Mr. Marschall’s constitutional objections, he
15   respectfully requests a hearing, outside the presence of the jury, under Fed. R. Evid.
16   104, before Ms. Marschall’s statements are admitted against Mr. Marschall under Fed.
17   R. Evid. 801(d)(2)(E). Mr. Marschall intends to challenge all statements that the
18   government alleges fall under the “co-conspirator exception” to the general bar against
19   the introduction of hearsay at trial. Crawford v. Washington, 541 U.S. 36 (2004). In
20   addition, under Fed. R. Evid. 801(d)(2)(E), the government will not be able to show by
21   a preponderance of the evidence that (1) a conspiracy existed to which Ms. Marschall
22   and Mr. Marschall against whom the statement(s) are offered were sufficiently
23
     1
      Mr. Marschall previously moved to compel disclosure of the grand jury charges, Dkt.
24   59, the government opposed, Dkt. 68, and the Court denied Mr. Marschall’s request.
     Dkt. 73. Mr. Marschall moves to have the government disclose the charges to the Court
25
     for ex parte consideration to determine whether the grand jury was charged on a theory
26   of conspiracy.

                                                                FEDERAL PUBLIC DEFENDER
         DEFENDANT’S TRIAL BRIEF                                     1331 Broadway, Suite 400
         (United States v. Marschall, CR20-5270RJB) - 6                    Tacoma, WA 98402
                                                                               (253) 593-6710
              Case 3:20-cr-05270-RJB Document 133 Filed 07/21/21 Page 7 of 19




 1   connected; (2) that the statements were made in furtherance of the same conspiracy; and
 2   (3) that the statements were made during the course of the conspiracy prior to its
 3   termination or withdrawal. See Bourjaily v. United States, 483 U.S. 171 (1987). “For
 4   statements to be admissible under the co-conspirator exception, they must have been
 5   intended to further the common objectives of the conspiracy.” Prosecution and Defense
 6   of Criminal Conspiracy Cases, §5.05[1] (Paul Marcus, ed. 2005). The focus of this
 7   requirement is on the intent of the declarant in making the statement. “When inquiring
 8   whether a statement was made “in furtherance of” a conspiracy, we do not focus on its
 9   actual effect in advancing the goals of the conspiracy, but on the declarant's intent in
10   making the statement.” United States v. Nazemian, 948 F.2d 522, 529 (9th Cir. 1991).
11   The “in furtherance of” requirement has been strictly construed in the Ninth Circuit. Id.
12          The government also indicates that the hearsay statements are admissible for
13   non-hearsay purposes “…the government may offer out-of-court statements not to
14   prove the truth of the matters asserted, but merely to explain information possessed by,
15   and the subsequent actions of, the investigative agents, law enforcement officers, and
16   other witnesses.” Dkt. 125, p. 11. One case cited by the government supports the
17   proposition that an investigator can testify to his own investigative action but cannot
18   testify as to the statement itself. United States v. Mitchell, 502 F.3d 931, 969 (9th Cir.
19   2007) (“A tribal investigator was permitted to explain why he went to an area near
20   where Mitchell’s grandfather lived to confirm information that he had gotten from an
21   informant that the Slim vehicle was supposedly there at some point.”). A competent
22   witness may testify that they made observations on Facebook leading them to contact
23   Mr. Marschall on or about March 30, 2020 but the witness cannot testify to the
24   statements contained on Facebook because the statements are hearsay for reasons
25   already explained.
26

                                                                  FEDERAL PUBLIC DEFENDER
       DEFENDANT’S TRIAL BRIEF                                         1331 Broadway, Suite 400
       (United States v. Marschall, CR20-5270RJB) - 7                        Tacoma, WA 98402
                                                                                 (253) 593-6710
                Case 3:20-cr-05270-RJB Document 133 Filed 07/21/21 Page 8 of 19




 1            Another case cited by the government involves a situation where, “the court
 2   allowed Zech to discuss a conversation that he had with Leroyer regarding an inquiry
 3   into the investment scheme by the States of Michigan…for the limited purpose of
 4   explaining what caused Zech to write the letter.” United States v. Munoz, 233 F.3d
 5   1117, 1134 (9th Cir. 2000); superseded by statute as stated in U.S. v. Lloyd, 807 F.3d
 6   1128, 1165 (9th Cir. 2015). Munoz, which may no longer be good law, involved the
 7   situation of the testifying witness (who was not law enforcement) directly speaking to
 8   the declarant. Law enforcement in this case never spoke directly to Mr. Marschall or
 9   Ms. Marschall on Facebook. 2 Again, to the extent the government intends to admit the
10   Facebook statements, they will also have to overcome hearsay and Confrontation
11   Clause objection. Crawford v. Washington, 541 U.S. 36 (2004) (The Court held that
12   cross-examination is required to admit prior testimonial statements of witnesses who do
13   not testify at trial). 3
14                C. Evidentiary Issues with Ms. Karen Hogan’s Testimony
15            The government intends to present testimony from Ms. Karen Hogan. It is
16   alleged that Ms. Hogan lodged a complaint that “…the Defendant was peddling an
17   unproven COVID-19 treatment despite having his naturopathy license revoked.” Dkt.
18   125, p. 3. The factual basis for this assertion is a Facebook exchange between someone
19   who appears to be Ms. Hogan, someone who appears to be Ms. Marschall, and another
20   individual:
21
22
23
     2
       The two out-of-court cases cited by the government predate Crawford. United States
24   v. Brown, 923 F.2d 109, 111 (8th Cir. 1991) (allowing informant statement that was not
     confronted by the defendant); United States v. Lowe, 767 F.2d 1052, 1063-64 (4th Cir.
25
     1985) (allowing third party statement that was not confronted).
26

                                                                FEDERAL PUBLIC DEFENDER
         DEFENDANT’S TRIAL BRIEF                                     1331 Broadway, Suite 400
         (United States v. Marschall, CR20-5270RJB) - 8                    Tacoma, WA 98402
                                                                               (253) 593-6710
               Case 3:20-cr-05270-RJB Document 133 Filed 07/21/21 Page 9 of 19




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11   When asked about who she was attributing these statements to, Ms. Hogan replied
12   “they”:
13
14
15
16
17
18
19
20
21
22          There are two interviews conducted with this individual dated June 5, 2020 and
23   July 15, 2021 that are attached to this trial brief for the Court’s consideration of
24   evidentiary issues related to her testimony. Exhibit 2 (Hogan Interviews). In 2020, Ms.
25   Hogan was interviewed after she complained to the government about this Facebook
26

                                                                  FEDERAL PUBLIC DEFENDER
       DEFENDANT’S TRIAL BRIEF                                         1331 Broadway, Suite 400
       (United States v. Marschall, CR20-5270RJB) - 9                        Tacoma, WA 98402
                                                                                 (253) 593-6710
             Case 3:20-cr-05270-RJB Document 133 Filed 07/21/21 Page 10 of 19




 1   posting. Id. Though Ms. Hogan can testify that she lodged a complaint, Ms. Hogan
 2   cannot testify as to the statements in the Facebook posting because they are hearsay.
 3   Fed. R. Evid. 801(c) and to the extent she can, she has to establish that is Mr. Marschall
 4   making these statements. Fed. R. Evid. 701.
 5          In addition, it appears that Ms. Hogan is collecting this evidence at the direction
 6   of a government agent, i.e., Ms. Emilie Langlie. To the extent this is the case, the
 7   statement cannot be admitted because it would violate the Confrontation Clause.
 8   Crawford v. Washington, 541 U.S. 36 (2004). As the government’s trial brief indicates,
 9   the correspondences and interviews took place after the complaint was lodged by Ms.
10   Hogan and the statements were not made during an emergency 911 call. Davis v.
11   Washington, 547 U.S. 813 (2006) (Statements by victims and witness describing the
12   defendant's conduct, made to police after the investigation has begun, are testimonial.)
13          Ms. Hogan also cannot testify to the following statements written in the report
14   because, under Fed. R. Evid. 701, the statements are not rationally based on Ms.
15   Hogan’s perception or helpful to clearly understanding the witness’s testimony or to
16   determining a fact in issue:
17              • RICK MARSCHALL is putting this treatment/cure out there as a
18                   professional;
19              • The treatment/cure is not cheap, and appeared to be “kind of snake oil;”
20              • HOGAN believed that ROSE and RICK MARSCHALL have a simplistic
21                   understanding to viruses when this is a complex problem;
22              • ROSE and RICK MARSCHALL do not understand that COVID-19 is not
23                   like the flu.
24   Exhibit 2- Hogan Interviews.
25
26

                                                                 FEDERAL PUBLIC DEFENDER
       DEFENDANT’S TRIAL BRIEF                                        1331 Broadway, Suite 400
       (United States v. Marschall, CR20-5270RJB) - 10                      Tacoma, WA 98402
                                                                                (253) 593-6710
               Case 3:20-cr-05270-RJB Document 133 Filed 07/21/21 Page 11 of 19




 1            The above cited statements are also not relevant to Mr. Marschall’s “action,”
 2   Fed. R. Evid. 401, and to the extent they are relevant, the probative value of the
 3   statements are substantially outweighed by the danger of prejudice, confusing the
 4   issues, and misleading the jury. Fed. R. Evid. 403. Mr. Marschall also objects to Ms.
 5   Hogan’s closing statement in the 2020 interview about Ms. Marschall believing that
 6   facemasks are not needed for the same reasons outlined above.
 7            The interview from 2021 with Ms. Hogan also suffers from similar problems
 8   because Ms. Hogan appears to be attributing statements made by Ms. Marschall to Mr.
 9   Marschall, “MARSCHALLs might be giving the impression that COVID-19 was not
10   dangerous,” “MARSCHALLs were saying it was not a big deal,” “if people followed
11   the MARSCHALLs advice they may get sick.” These attribution statements are
12   objectionable under the rules of evidence. See Fed. R. Evid. 401; 403; 701; 801. Mr.
13   Marschall, not Ms. Marschall is on trial. The government must satisfy the rules and the
14   Confrontation Clause’s requirements of evidence before admitting this evidence against
15   Mr. Marschall.
16            Ms. Hogan may not testify about Mr. Marschall treating her husband on or about
17   2014 or 2015. Mr. Marschall objects to any testimony about events that took place six
18   to seven years ago because they are not relevant to the charged offense, Fed. R. Evid.
19   401, and to the extent they are relevant, Mr. Marschall objects on grounds that this is
20   impermissible character evidence. Fed. R. 404(a). Moreover, this conduct may be the
21   subject of Mr. Marschall’s prior court dealings which he has moved to bifurcate and
22   exclude from the government’s case-in-chief. See Infra, p. 3-5. 4
23
24   4
       Mr. Marschall observes that under Fed. R. 404(b), the government must: A) provide
     reasonable notice of any such evidence that the prosecutor intends to offer at trial, so
25
     that the defendant has a fair opportunity to meet it (B) articulate in the notice the
26   permitted purpose for which the prosecutor intends to offer the evidence and the

                                                                 FEDERAL PUBLIC DEFENDER
         DEFENDANT’S TRIAL BRIEF                                      1331 Broadway, Suite 400
         (United States v. Marschall, CR20-5270RJB) - 11                    Tacoma, WA 98402
                                                                                (253) 593-6710
             Case 3:20-cr-05270-RJB Document 133 Filed 07/21/21 Page 12 of 19




 1              D. Evidentiary Issues with Mr. Steve Koehler
 2          Like Ms. Hogan, the government intends to elicit testimony from Mr. Steve
 3   Koehler because he too allegedly lodged a complaint that “…the Defendant was
 4   peddling an unproven COVID-19 treatment despite having his naturopathy license
 5   revoked.” Dkt. 125, p. 3.
 6          Mr. Koehler was interviewed on June 5, 2020. Exhibit 2 (Koehler Interview). He
 7   reported no such thing in the interview. His complaints appear to be directed at Ms.
 8   Marschall. The Court should exclude his testimony as irrelevant since Mr. Marschall is
 9   on trial (not Ms. Marschall), FRE Rule 401, to the extent he intends to testify about
10   Facebook statements those statements are hearsay, FRE Rule 801(c), and admission of
11   the statements will violate the Confrontation Clause. Crawford v. Washington, 541 U.S.
12   36 (2004); Davis v. Washington, 547 U.S. 813 (2006).
13          The factual basis for this assertion appears to be a Facebook image copied and
14   pasted into an e-mail sent to the government by Mr. Koehler:
15
16
17
18
19
20
21
22
23
24   reasoning that supports the purpose; and (C) do so in writing before trial — or in any
     form during trial if the court, for good cause, excuses lack of pretrial notice.
25
26   No such notice has been given to Mr. Marschall as to this evidence.

                                                                FEDERAL PUBLIC DEFENDER
       DEFENDANT’S TRIAL BRIEF                                       1331 Broadway, Suite 400
       (United States v. Marschall, CR20-5270RJB) - 12                     Tacoma, WA 98402
                                                                               (253) 593-6710
             Case 3:20-cr-05270-RJB Document 133 Filed 07/21/21 Page 13 of 19




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
            In the e-mail he states “looks like he is still at it…,” in reference to the same
17
     statement attributed by Ms. Hogan to Ms. Marschall. The government cannot move this
18
     evidence into the record as an exhibit unless it is properly authenticated and satisfies
19
     Fed. R. Evid. 401; 403; 701; 801; and the Confrontation Clause.
20
                E. Mr. Marschall’s Statements
21
            “The government intends to offer into evidence excerpts of the Defendant’s
22
     Facebook posts, written materials, and recorded telephone conversations.” Dkt. 125, p.
23
     10. Specifically, the government intends to admit statements made by Mr. Marschall
24
     that are recorded. Dkt. 24-2 (Transcripts). It appears from the government’s trial brief
25
     that the government intends to admit some of the statements (bolding and italicizing
26

                                                                  FEDERAL PUBLIC DEFENDER
       DEFENDANT’S TRIAL BRIEF                                         1331 Broadway, Suite 400
       (United States v. Marschall, CR20-5270RJB) - 13                       Tacoma, WA 98402
                                                                                 (253) 593-6710
             Case 3:20-cr-05270-RJB Document 133 Filed 07/21/21 Page 14 of 19




 1   them to the jury) while not admitting these statements in their entirety. Dkt. 125, p. 3-5.
 2   The government intends to do the same with written materials purported to belong to
 3   Mr. Marschall and Facebook posts. But the government must establish the relevance of
 4   these statements and how these statements apply to a rule the government has proposed
 5   as a jury instruction. Fed. R. Evid. 401. In various filings, the government has
 6   repeatedly taken the position that this case is not about Mr. Marschall’s speech or his
 7   intent with respect to the words that he used on the telephone, in writing, and on his
 8   website. Assuming the government establishes the relevance of these statements, Mr.
 9   Marschall gets to admit statements the government chooses not to admit as non-hearsay
10   to rebut the government’s case-in-chief that Mr. Marschall shipped misbranded drugs
11   across state lines.
12          In addition to being admissible non-hearsay, these statements are admissible
13   under the rule of completeness. If any writing is admitted, the rule of completeness
14   demands that Mr. Marschall be able to admit those portions which give the fact finder a
15   full understanding of the events. United States v. Lopez, ___F.4th-___, 19-10017, 2021
16   WL 2795426, at *4 (9th Cir. July 6, 2021) (“the rule of completeness . . . renders
17   additional portions of a complete document or recording relevant when the opposing
18   party distorts the meaning of the document or recording by introducing misleading
19   excerpts into evidence”); Fed. R. Evid. 106. While “Rule 106 does not obligate a
20   district court to grant a party’s motion to introduce an entire document or recording to
21   correct the misleading impression created by the opposing party’s partial introduction,”
22   the court cannot admit “portions of a document or recording that risk[] misleading the
23   jury while foreclosing the admission of any additional portions of the same document or
24   recording.” Lopez, 19-10017, at *16–17. The “rule of completeness codified in Rule
25   106 renders additional portions of a complete document or recording relevant when the
26

                                                                 FEDERAL PUBLIC DEFENDER
       DEFENDANT’S TRIAL BRIEF                                        1331 Broadway, Suite 400
       (United States v. Marschall, CR20-5270RJB) - 14                      Tacoma, WA 98402
                                                                                (253) 593-6710
               Case 3:20-cr-05270-RJB Document 133 Filed 07/21/21 Page 15 of 19




 1   opposing party distorts the meaning of the document or recording by introducing
 2   misleading excerpts into evidence.” Id. at *11 (citing United States v. Collicott, 92 F.3d
 3   973, 983 (9th Cir. 1996)).
 4          The government’s trial brief makes clear that they intend to present some of Mr.
 5   Marschall’s words to the jury to argue to them that he is guilty of the charged offense.
 6   In doing so they are inviting constitutional error. United States v. Caronia, 703 F.3d
 7   149, 161 (2nd Cir. 2012) (overturning conviction for misbranding because, “…the
 8   government's summation and the district court's instruction left the jury to understand
 9   that Caronia's speech was itself the proscribed conduct.”) The government’s trial brief
10   has offered no safeguard or solution to this problem. The safeguard or solution to this
11   problem is excluding all of Mr. Marschall’s statements in their entirety or admitting all
12   of them and instructing the jury with the Mr. Marschall’s proposed instruction on mens
13   rea and the First Amendment.
14      III.     Mr. Marschall’s Defenses
15      When the government rests its case, Mr. Marschall will move for a judgement of
16   acquittal. See Fed. R. Crim. P. 29. Generally, the defendant has the right to remain
17   silent and never has to prove innocence or present any evidence. U.S. Const. amend. V.
18   In the event the Court denies his motion, Mr. Marschall may, consistent with the rules
19   of evidence, put on evidence that places into doubt the government’s case-in-chief,
20   evidence that will support an entrapment by estoppel defense, and evidence in support
21   of a First Amendment defense. In the event he does put on a defense, he agrees that his
22   defense would open the door to his prior convictions.
23      “Whether grounded in the Sixth Amendment’s guarantee of compulsory process or
24   in the more general Fifth Amendment guarantee of due process, the Constitution
25   guarantees criminal defendants a meaningful opportunity to present a complete
26

                                                                FEDERAL PUBLIC DEFENDER
       DEFENDANT’S TRIAL BRIEF                                       1331 Broadway, Suite 400
       (United States v. Marschall, CR20-5270RJB) - 15                     Tacoma, WA 98402
                                                                               (253) 593-6710
             Case 3:20-cr-05270-RJB Document 133 Filed 07/21/21 Page 16 of 19




 1   defense.” United States v. Brown, 859 F.3d 730, 733 (9th Cir. 2017) (quoting United
 2   States v. Stever, 603 F.3d 747, 752 (9th Cir. 2010). “Where there is some evidence…
 3   that the purpose of the speaker or the tendency of his words are directed to the ideas or
 4   consequences remote from the commission of the criminal act, a defense based on the
 5   First Amendment is a legitimate matter for the jury’s consideration.” United States v.
 6   Freeman, 761 F.2d 549, 552 (9th Cir. 1985). Entrapment defenses can be raised by the
 7   defendant directly, or “he can point to such evidence in the government’s case-in-chief,
 8   or extract it from cross-examination of the government’s witnesses.” United States v.
 9   Poehlman, 217 F.3d 692, 698 (9th Cir. 2000). An entrapment by estoppel defense has
10   four elements: (1) a federal official empowered to render the claimed erroneous advice,
11   (2) the federal official had been made aware of all the relevant historical facts, (3) the
12   federal official affirmatively told the defendant the proscribed conduct was permissible,
13   (4) the defendant relied on the false information, and (5) the reliance was objectively
14   reasonable. Ninth Circuit Model Instruction, 6.2B (Approved 4/2019).
15          Mr. Marschall may present lay testimony from Laura Roberts, Ben Evridge,
16   Stephen Landess, Gayle Baker, Maria Grotjahn, Harvey Kailin, Martin Shaw, George
17   Lindamood, Annette Lindamood, Brian Berardo, Michael Gerber, Marny Kittredge,
18   Elliot Cohen, David Boone, Mariann Leone, Thomas Marschall, Bessi Washington,
19   Hope Fay, Mary Cooper, and Ken Morris. Should these individuals testify, they will
20   provide fact testimony regarding communications with and purchase of supplements
21   from Mr. Marschall. Should any of these witnesses testify, their statements will be
22   disclosed to the government. See Fed. R. Cr. P. 26.2.
23          On June 21, 2021, Mr. Marschall noticed Eric Yarnell N.D. as an expert to the
24   government. The government raised no notice objections under Rule 16(b)(1)(C) until
25
26

                                                                  FEDERAL PUBLIC DEFENDER
       DEFENDANT’S TRIAL BRIEF                                         1331 Broadway, Suite 400
       (United States v. Marschall, CR20-5270RJB) - 16                       Tacoma, WA 98402
                                                                                 (253) 593-6710
               Case 3:20-cr-05270-RJB Document 133 Filed 07/21/21 Page 17 of 19




 1   on or about July 19, 2021. Dkt. 123. 5 Dr. Yarnell intends to testify that the two
 2   supplements, referred to as the Dynamic Duo, help to boost the immune system and that
 3   a strong immune system helps decrease negative outcomes associated with viruses.
 4            In support of his defense for entrapment by estoppel, Mr. Marschall intends to
 5   present testimony from Assistant United States Attorneys Todd Greenberg and Andrew
 6   Friedman, former Assistant United States Attorney Matthew Diggs, and Special Agent
 7   Angela Zigler. In addition, Mr. Marschall will call Mr. Luke Eaton who worked with, in
 8   conjunction with, or with the assistance of the federal government officials in securing
 9   the injunction against Mr. Marschall in April 2018.
10            Mr. Greenberg will testify that he was an Assistant United Attorney on or about
11   2011 in the Western District of Washington. He will testify that he made legal and
12   factual representations in a charging document he signed on April 22, 2011 charging
13   Mr. Marschall with the same crime he has been charged with in this case. Mr.
14   Greenberg will testify that he represented to Mr. Marschall that a violation for
15   misbranding drugs requires the government to show that he did so with the intent to
16   defraud and mislead and that he made those representations with respect to a drug
17   called Human Chorionic Gonadotropin (HCG).
18            Mr. Greenberg will also testify that on May 9, 2011 he made legal and factual
19   representations in a plea agreement his office entered into with Mr. Marschall. He will
20   testify that he specifically informed Mr. Marschall in that document that the elements of
21   the offense of Causing Introduction of Misbranded Drugs are as follows: the Defendant
22   knowingly caused the introduction into interstate commerce of certain drugs; the drugs
23   were misbranded; and the Defendant caused the introduction with the intent to device.
24
25   5
      Mr. Marschall will formally respond to the government’s motion seeking to exclude
26   Dr. Yarnell in a separate motion.

                                                                 FEDERAL PUBLIC DEFENDER
         DEFENDANT’S TRIAL BRIEF                                      1331 Broadway, Suite 400
         (United States v. Marschall, CR20-5270RJB) - 17                    Tacoma, WA 98402
                                                                                (253) 593-6710
             Case 3:20-cr-05270-RJB Document 133 Filed 07/21/21 Page 18 of 19




 1   He will testify that he made those representations with respect to a drug called Human
 2   Chorionic Gonadotropin (HCG).
 3          Mr. Friedman will testify that he too worked as an Assistant United States
 4   Attorney in the Western District of Washington in 2011 when Mr. Greenberg worked
 5   there. He will testify that he made legal and factual representations in a charging
 6   document he signed on June 20, 2017 with respect to Mr. Marschall. Mr. Friedman will
 7   testify that he represented to Mr. Marschall in that document that a violation for
 8   misbranding drugs (the same offense charged in this case) requires the government to
 9   show that he did so with the intent to defraud and mislead. He will testify that he made
10   those representations with respect to a drug called Human Chorionic Gonadotropin
11   (HCG).
12          Mr. Friedman will also testify that on July 6, 2017 he made legal and factual
13   representations in a plea agreement his office entered into with Mr. Marschall for the
14   same charges he has been charged with in this case. In the document that Mr. Friedman
15   signed, he represented to Mr. Marschall that the elements of the offense of Causing
16   Introduction of Misbranded Drugs are as follows: the Defendant knowingly caused the
17   introduction into interstate commerce of certain drugs; the drugs were misbranded; and
18   the defendant caused the introduction of misbranded drugs after a previous conviction
19   for the same offense. He will testify that he made those representations with respect to a
20   drug called Human Chorionic Gonadotropin (HCG).
21          Former Assistant United States Attorney Matthew Diggs will also be called to
22   testify in support of this defense. He will testify that he informed Mr. Marschall during
23   an arraignment and change of plea of the elements in the charging document dated June
24   20, 2017 and the elements as described in the plea agreement signed on July 6, 2017.
25   He too signed the same documents Mr. Friedman signed.
26

                                                                 FEDERAL PUBLIC DEFENDER
       DEFENDANT’S TRIAL BRIEF                                        1331 Broadway, Suite 400
       (United States v. Marschall, CR20-5270RJB) - 18                      Tacoma, WA 98402
                                                                                (253) 593-6710
             Case 3:20-cr-05270-RJB Document 133 Filed 07/21/21 Page 19 of 19




 1          Ms. Ziegler will testify that she is an agent with years of training and experience
 2   at the Food Drug Administration. She will testify that the FDA regulates the drug and
 3   food industry by publishing regulations for the public.
 4          Mr. Marschall’s proffer of the facts, should they be admitted, satisfies the
 5   evidentiary threshold required for the jury to consider his entrapment by estoppel
 6   defense. The Ninth Circuit has held that the entrapment by estoppel defense is very
 7   similar to the public authority defense, and the preponderance standard applies to the
 8   public authority defense. See, e.g., United States v. Doe, 705 F.3d 1134, 1146 (9th Cir.
 9   2013) (holding that defendant had burden of proving public authority defense by
10   preponderance of the evidence because defense did not serve to negate any elements of
11   charged offenses); United States v. Burrows, 36 F.3d 875, 882 (9th Cir. 1994) (“The
12   difference between the entrapment by estoppel defense and the public authority defense
13   is not great.”). The preponderance standard is less than the probable cause standard.
14   “Although a mere ‘hunch’ does not create reasonable suspicion, the level of suspicion
15   the standard requires is considerably less than proof of wrongdoing by a preponderance
16   of the evidence, and obviously less than is necessary for probable cause.” Kansas v.
17   Glover, 140 S.Ct. 1183, 1187 (2020).
18          DATED this 21st day of July, 2021.
19                                                       Respectfully submitted,
20
                                                         s/ Mohammad Hamoudi
21                                                       s/ Gregory Geist
                                                         Assistant Federal Public Defenders
22                                                       Attorneys for Richard Marschall
23
24
25
26

                                                                         FEDERAL PUBLIC DEFENDER
       DEFENDANT’S TRIAL BRIEF                                                1331 Broadway, Suite 400
       (United States v. Marschall, CR20-5270RJB) - 19                              Tacoma, WA 98402
                                                                                        (253) 593-6710
